DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 17) in the reply filed on 11/16/2021 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1-17 are pending.
Claims 6-16 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 1-5 and 17 are under examination.
Priority
The instantly claimed application claims benefit of US Provisional application 62/147,256 filed on 4/14/2015.
Claim Objections
Claim 1 is objected to because of the following informalities:  the examiner suggests that syntax of claim 1 can be improved by replacing the terms “comprising” to “consisting” because at least one condition selected from the group comprising obesity, diabetes and metabolic syndrome are recited as “closed form” of claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: discontinuing treatment with the therapeutic agents, wherein the therapeutic agents are melanocortin receptor-4 agonist or glucagon-like peptide-1 receptor agonist. It is noted that the specification does not disclose what therapeutic agents cause side effects and therefore, the examiner assumes that the side effects due to use of MCR-4 agonist or GLP-1 higher doses. 
Claims 2-5 and 17 are rejected for depending from a broad and indefinite claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The written description in this case only sets forth a method of decreasing side effects associated with therapeutic agents wherein the therapeutic agents are melanocortin receptor-4 agonist and GLP receptor agonists comprising discontinuing therapeutic agents and comprising administering a quantity of MCR-4 agonist and GLP-1 agonist wherein said quantity of MCR-4 or GLP-1 agonist is not sufficient to initiate the desired pharmacological response in treating a condition selected from obesity, diabetes and metabolic syndrome in a patient, and therefore the written description is not commensurate in scope with “a method of decreasing  side effects associated with therapeutic agents for treatment of obesity, diabetes or metabolic syndrome comprising administering a quantity of MCR-4 agonist and GLP-1 agonist wherein said quantity of MCR-4 or GLP-1 agonist is not sufficient to initiate the desired pharmacological response in treating a condition selected from obesity, diabetes and metabolic syndrome in a patient (without discontinuing treatment with therapeutic agents).
The specification at pg. 4 discloses that a pharmaceutical composition comprising components: (a) a MC4R agonist and (b) a GLP-1R agonist, wherein components (a) and (b) are present in such a weight or molar ratio that the composition exerts a synergistic effect in treatment of obesity or to induce weight loss upon Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Therefore, only a method of decreasing side effects associated with therapeutic agents wherein the therapeutic agents are melanocortin receptor-4 agonist and GLP receptor agonists comprising discontinuing therapeutic agents and comprising administering a quantity of MCR-4 agonist and GLP-1 agonist wherein said quantity of MCR-4 or GLP-1 agonist is not sufficient to initiate the desired pharmacological response in treating a condition selected from obesity, diabetes and metabolic syndrome in a patient, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102/103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 17 are rejected under 35 U.S.C. 102(a)( as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clemmensen et al. (EMBO Mol. Med. Feb, 2015, pages 1-11).
The instantly claimed invention is broadly drawn to a method of decreasing side effects associated with therapeutic agents for treating obesity, diabetes and metabolic syndrome in a patient comprising:
administration of a quantity of melanocortin receptor-4 agonist, wherein the quantity of melanocortin receptor-4 agonist administered, if administered as a monotherapy not in conjunction with glucagon-like peptide-1 receptor agonist, is not sufficient to initiate the desired pharmacological response in treating at least one condition from the group comprising obesity, diabetes and metabolic syndrome in the 
Clemmensen et al teach that ligand induced activation of MC4R results in inhibition of food intake and stimulation of energy expenditure (page 1, right col.). They teach that GLP-1R agonists present best in class pharmacotherapies for treating type 2 diabetes, lowering body weight (page 2, left col.). They teach the combination of MC4R agonist, RM-493) and liraglutide (GLP-1R agonist) synergistically reduce body weight, blood glucose levels (see Results, Figure 1, and Figure 6). Therefore, the effective amount of MC4R agonist and GLP-1R agonist is much lower than the amount of each required individually. The method steps of the claimed invention and the method steps taught in the prior art are same. Therefore, side effects associated with treating obesity with a higher doses of a MC4R agonist or GLP-1R agonist would be reduced when the treatment with a combination of MC4R agonist and GLP-1R agonist as the combination 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646